                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

STEPHEN R. MAYES,                                )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )        NO. 1:20-cv-00057
                                                 )
DR. ELAINE RODELA, et al.,                       )        JUDGE CAMPBELL
                                                 )        MAGISTRATE JUDGE HOLMES
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

43), which was filed on July 15, 2021. Through the Report and Recommendation, the Magistrate

Judge recommends that Defendant Keith Ivens’ Motion to Dismiss (Doc. No. 30) be granted and

that Defendant Keith Ivens be dismissed from this action. Plaintiff has not responded to

Defendant’s Motion to Dismiss. Although the Report and Recommendation advised the parties

that any objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, the Motion to Dismiss (Doc. No. 30) is GRANTED and

Defendant Keith Ivens is DISMISSED from this action.

         It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 1:20-cv-00057 Document 46 Filed 08/05/21 Page 1 of 1 PageID #: 247
